Citation Nr: 1516701	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  09-17 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION


The Veteran had active service in the United States Army from April 1968 to April 1970, including service in Vietnam where he was wounded in action.  The Veteran died in June 2005.  The appellant is seeking benefits as the Veteran's surviving spouse.  

This case originally came before the Board of Veterans Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa that denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death. 

In May 2012, the appellant testified at a Board videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board; a transcript of the hearing is of record.  In January 2015, the appellant was notified that the VLJ who conducted the May 2012 hearing was no longer employed by the Board and provided the opportunity to request a second hearing in accordance with 38 C.F.R. § 20.707.  By correspondence received the following month from the office of the appellant's attorney, the appellant declined the opportunity for a new hearing and requested that her claim be decided on the evidence of record.  This matter has therefore been reassigned to the undersigned. 

In an August 2012 decision, the Board denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a February 2013 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's August 2012 decision and returned the case to the Board for further evidentiary development.  Thereafter, in August 2013, the case was remanded to the RO for additional development.  The case has now been returned to the Board for appellate review.

After the case was transferred to the Board in December 2014, the appellant's attorney submitted an opinion from a private psychologist.   The attorney also stated in the accompanying March 2015 cover letter that the appellant waived review by the agency of original jurisdiction (AOJ) of the opinion.  Because the appellant has provided a written waiver of a pertinent record that was not reviewed by the AOJ, referral to the RO of that evidence is not required and the case is ready for appellate review.  See 38 C.F.R. § 20.1304.

The evidence of record in this case consists of a paper claims file and an electronic file.  The Board has reviewed both the paper claims file and the electronic file.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's service-connected posttraumatic stress disorder (PTSD) substantially contributed to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Given the favorable disposition as to the claim for service connection for the cause of the Veteran's death, the Board finds that any defect in the notice or assistance provided to the appellant in connection with that claim constituted harmless error.

The Merits of the Claim

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

At the time of his death, service connection had been established for the Veteran's posttraumatic stress disorder (PTSD) (rated 50 percent disabling) as well as for the a shell fragment wound scar with retraction of tissue of the lateral aspect of the right elbow, a shell fragment wound of the right hand, with retained metal foreign body, hypertension, and a non-symptomatic shell fragment wound scar of the right buttock (all rated 10 percent disabling or less); the combined rating was 70 percent.  

The death of a Veteran will be considered service-connected when the evidence establishes that a service-connected disability contributed substantially or materially to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). 

The appellant contends that service connection for the cause of the Veteran's death should be granted because the Veteran's fatal liver disease was etiologically related to his alcohol abuse which, in turn, was due to the Veteran's service-connected posttraumatic stress disorder (PTSD). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 U.S.C.A. § 1110 does not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability, or the use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001)(en banc order).  The Federal Circuit cautioned that veterans may only be awarded compensation if they could adequately establish that their alcohol or drug abuse disability was secondary to or caused by their primary service-connected disorder.  Service connection remains precluded for primary alcohol and drug abuse and related disabilities that were due to willful wrongdoing.  See Allen at 1381. 

In a January 2007 opinion, a VA examiner concluded that it was less likely than not that the Veteran's alcohol dependency was secondary to his PTSD.  However, in the February 2013 Joint Motion, the parties agreed that this opinion was inadequate.  Therefore, the Board has not included this opinion in its consideration of the issue on appeal.

The Veteran's death certificate indicates that the Veteran died in June 2005, and the immediate cause of his death was listed as cardiorespiratory insufficiency due to, or as a consequence of, liver cancer.  The appellant does not contend, and the record does not show, that the Veteran's cardiorespiratory insufficiency or liver cancer was incurred in service.  Rather, the appellant contends that service connection for the cause of the Veteran's death should be granted because the Veteran's liver cancer was caused by the chronic alcohol abuse that was associated with the Veteran's service-connected PTSD. 

Review of the medical evidence of record reveals a January 2007 opinion from a VA physician to the effect that the Veteran's liver cancer was related to his chronic alcohol abuse.  The VA physician stated that that a review of the Veteran's records had shown that the Veteran had had a long history of alcohol abuse with subsequent jaundice and alcoholic cirrhosis, and that the records noted end stage liver disease secondary to alcoholism.  The VA physician opined that it was at least as likely as not that the Veteran had end stage liver disease and hepatic carcinoma of unknown type and grade that were secondary to alcohol abuse. 

The evidence of record also includes a VA psychological opinion dated in October 2014.  A VA psychologist reviewed the evidence of record and concluded that it was less likely than not that the Veteran's alcohol dependence was proximately due to the service-connected PTSD.  The VA psychologist also opined that it was less likely than not that the Veteran's alcohol dependence had been aggravated beyond its natural progression by the service-connected PTSD.

However, a March 2015 opinion from a private psychologist who reviewed the claims file indicates the exact opposite.  The private psychologist opined that it is at least as likely as not that the Veteran developed alcohol dependency secondary to his service connected PTSD and cited to various epidemiological studies that have demonstrated that men with PTSD are much more likely to meet the criteria for alcohol abuse or dependence than men who do not have PTSD.  Research also indicated that those with PTSD or depression were more likely than those without PTSD or depression to have developed alcohol-related problems or experienced continued alcohol-related problems.  

Viewing the evidence in the light most favorable to the appellant, the positive evidence of record consists of the fact that the Veteran was service-connected for PTSD; that there is a VA medical opinion stating that the Veteran's fatal liver disease was secondary to his alcohol abuse; and that that a private psychologist has opined that the Veteran had developed alcohol dependency secondary to his service connected PTSD.  The negative evidence of record consists of the negative October 2014 VA psychological opinion discussed above.  

Thus, the Board is confronted with conflicting medical opinions as to whether the Veteran's PTSD contributed substantially and materially to his death from liver disease.  As there is one medical opinion on each side of this question, the evidence is thus at least evenly balanced as to whether the Veteran's death from liver disease was etiologically related to his service-connected PTSD.  VA law and regulations require that the reasonable doubt created by this approximate balance of the evidence must be resolved in favor of the appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Accordingly, when reasonable doubt is resolved in favor of the appellant, the Board finds that it is at least as likely as not that the Veteran's service-connected PTSD was a contributory cause of death.  See Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001) (providing that compensation may be paid "for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability").  Entitlement to service connection for the cause of the Veteran's death is therefore warranted.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Further inquiry could certainly be undertaken with a view towards development of the claim.  However, the case has already been remanded for a medical opinion and, as noted above, the reasonable-doubt rule operates in favor of the claimant when the positive and negative evidence is in approximate balance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the Board is of the opinion that this point has been attained.  Accordingly, service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the Veteran's cause of death is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


